DETAILED ACTION

Status of Application
Claims 1-17 are pending in the present application.
	The Preliminary Amendment filed 02/04/2022 has been entered.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 02/04/2022.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2022 and 02/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 is directed towards “one or more second cell points whose counting is more than the second present number N2”, however the examiner finds this to be grammatically improper. The examiner recommends “one or more second cell points whose count is more than the second present number N2” OR “one or more second cell points exceeding the second present number N2”. Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "a same first combinational logic circuit" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which combinational logic circuit is being referred to since claim 1 only discloses a “first combinational logic circuit.” In other words, claim 1 only recites one first combinational logic circuit, hence the reference to “a same first combinational logic circuit” is unclear. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreev et al (hereinafter Andreev), U.S. Publication No. 2014/0103959 A1, in view of Smith, U.S. Patent No. 9,432,298 B1.
	Referring to claim 1, Andreev discloses a computing chip comprising a plurality of operation stages arranged in a pipeline configuration [paragraph 97, the network blocks acting in a pipeline, bus, or hybrid bus/pipeline bus manner], a stage comprising:
[AltContent: textbox ()]a first combinational logic circuit [fig. 3B, element 203; paragraph 73, element 203 that contain, inter alia, transistor based, via-programmable, via-configurable logic block (VCLB) or logic cells 105 for building any sort of random logic, sequential circuit or combinational circuit] occupying a plurality of first cell points adjacent to each other [fig. 3B, element 203 occupying a 4x4 grid of cell points 105], at least a portion of the first cell points being located in a first incomplete column [fig. 3B, [AltContent: rect]
    PNG
    media_image1.png
    549
    595
    media_image1.png
    Greyscale
 ]
in which the number of first cell points [fig. 3B, sixteen cell points 105] is less than a first preset number N1, wherein the first preset number N1 is a maximum number of cell points that can be accommodated by each column in the computing chip [fig. 3B, see above box showing the column; the column accommodating thirty-two cell points 105, where sixteen is less than thirty-two cell points];
one or more second combinational logic circuits each occupying one or more second cell points [fig. 3B, 
[AltContent: rect]
    PNG
    media_image2.png
    586
    593
    media_image2.png
    Greyscale
, bottom left combinational logic circuit occupying the bottom left cell points 105], at least a portion of the second cell points being located in a second incomplete column [fig. 3B, second column shown by red box
[AltContent: rect]
    PNG
    media_image2.png
    586
    593
    media_image2.png
    Greyscale
]
in which the number of second cell points [fig. 3B, sixteen bottom left cell points 105] is less than or equal to a second preset number N2, wherein N2=N1/2 [N2=32/2; N2=16; sixteen bottom left cell points 105 equal to 16 (equal to N2)]; and
a plurality of registers [fig. 3B, paragraph 87, registers 211] each occupying a plurality of third cell points [fig. 3B,
[AltContent: rect]
    PNG
    media_image2.png
    586
    593
    media_image2.png
    Greyscale
], at least a portion of the third cell points being located in the first incomplete column or the second incomplete column [fig. 3B, third cell points shown in the red box above located in the second incomplete column].
Andreev does not explicitly disclose wherein the first cell points, the second cell points, and the third cell points occupy equal areas on the computing chip.
However, Smith discloses wherein the first cell points, the second cell points, and the third cell points occupy equal areas on the computing chip [col. 321, pp. 5-7, the partitioning may be adjusted to make the area of the logic and stacked memory approximately equal].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Smith in the invention of Andreev, to implement wherein the first cell points, the second cell points, and the third cell points occupy equal areas on the computing chip, in order to reduce area used to achieve increased flexibility at the system level [Smith, col. 71, lines 26-27].
The modified Andreev discloses a pipeline configuration with at least one operation stage, however the modified Andreev does not explicitly disclose multiple operation stages.
However, implementing each operation stage with a first combinational logic…one or more second combinational logic circuits…a plurality of registers…the first, second, and third cell points occupying equal areas, is an obvious variant because this merely duplicates an already known pipeline stage, such as that shown in Andreev in combination with Smith. It has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced [MPEP, 2144.04, VI., B.] In this case, the combination of Andreev and Smith discloses a pipeline with an operation stage comprising a first combinational logic…one or more second combinational logic circuits…a plurality of registers…the first, second, and third cell points occupying equal areas. Duplicating an already known operation stage is an obvious variant with no new and unexpected result produced.
Referring to claim 3, the modified Andreev discloses the computing chip according to claim 1, wherein in the first incomplete column, the number of first cell points is greater than or equal to the second preset number N2 [Andreev, fig. 3B, see right hand column; the column accommodating thirty-two cell points 105, where thirty-two is greater than sixteen].
Referring to claim 4, the modified Andreev discloses the computing chip according to claim 1, wherein in a same first combinational logic circuit, the number of first incomplete columns is equal to one [Andreev, fig. 3B, right hand column is equal to one].
Referring to claim 5, the modified Andreev discloses the computing chip according to claim 1, wherein in a data flow direction in the computing chip, an input of the first combinational logic circuit is directly connected to a register, or an output of the first combinational logic circuit is directly connected to a register [Andreev, paragraph 87, fig. 5B, also see BRAM]. 
Referring to claim 6, the modified Andreev discloses the computing chip according to claim 1, wherein in a data flow direction in the computing chip, an input of the first combinational logic circuit is directly connected to the second combinational logic circuit, or an output of the first combinational logic circuit is directly connected to the second combinational logic circuit [Andreev, fig. 5B, see 203s connected].
Referring to claim 7, the modified Andreev discloses the computing chip according to claim 1, wherein the first combinational logic circuit comprises an adder [Andreev, paragraph 10].
Referring to claim 10, the modified Andreev discloses the computing chip according to claim 1, wherein in a data flow direction in the computing chip, an input of a leading second combinational logic circuit is directly connected to a register, and an output of a last second combinational logic circuit is directly connected to a register [Andreev, fig. 5B, see 203s connected to BRAM].
Referring to claim 11, the modified Andreev discloses the computing chip according to claim 1, wherein in a data flow direction in the computing chip, an input of at least one second combinational logic circuit is directly connected to the first combinational logic circuit, or an output of at least one second combinational logic circuit is directly connected to the first combinational logic circuit [Andreev, fig. 5B, see 203s connected].
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andreev, in view of Smith, as applied to claim 1 above, and further in view of Chang et al (hereinafter Chang), U.S. Publication No. 2020/0218321 A1.
Referring to claim 16, the modified Andreev does not explicitly disclose a hashrate board, comprising one or more computing chips according to claim 1.
However, Chang discloses a hashrate board [paragraph 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Chang in the invention of the modified Andreev, to implement a hashrate board, comprising one or more computing chips according to claim 1, in order to provide less design difficulty with improved heat dissipation [Chang, paragraph 25].
Referring to claim 17, the modified Andreev discloses a data processing apparatus, comprising one or more hashrate boards according to claim 16 [Chang, paragraph 4, mining machines].
	

Allowable Subject Matter
Claims 2, 9, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein at least another portion of the first cell points are located in a first complete column in which the number of first cell points is equal to the first preset number N1, in combination with other recited limitations in claim 2.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein at least one second combinational logic circuit occupies a third preset number, N3, of second cell points located in a same second complete column, wherein N3=N1-2, in combination with other recited limitations in claim 9.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest the computing chip according to claim 1, wherein each register comprises a low-bit sub-register and a high-bit sub-register having an equal fourth number of bits N0, wherein N0=(N1-2)/2, in combination with other recited limitations in claim 12.
Claims 13-15 are objected to by virtue of their dependency.
Claim 8 would be allowable if rewritten to overcome the objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Balyoz et al, U.S. Patent No. 4,249,193, discloses unit cells [fig. 1].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/           Primary Examiner, Art Unit 2181